Citation Nr: 0842404	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  03-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, claimed as hammer toes and foot surgery.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A bilateral foot disorder did not manifest in service and 
has not been shown to be causally or etiologically related to 
military service.

3.  A psychiatric disorder did not manifest in service or to 
a compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A psychiatric disorder was not incurred in active service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 1133 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Initially, the Board notes that the veteran filed her claims 
in March 2000, prior to the passage of the VCAA.  However, 
the Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in September 2001.  The letter informed 
the veteran of the passage of the VCAA, addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  In any event, 
the veteran was provided additional notice letters in 
December 2003, July 2004 and March 2006.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's available service medical 
records, VA treatment records and private treatment records 
pertinent to the years after service.  

The Board does observe that the veteran's complete service 
medical records are not associated with the claims file.  In 
this regard, the only service medical records available are 
the veteran's service entrance examination and clinical 
records from March 1983.  However, the veteran has repeatedly 
asserted that she had foot surgery in April 1975 at Darnell 
Hospital, Lackland AFB.  

When a claimant's medical records are lost or destroyed, the 
VA has a "heightened" duty to assist in the development of 
the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369- 
70 (2005).  Thus, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
relevant medical records until it was reasonably certain that 
such records did not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c).  In 
this regard, the RO requested in March 2000 that the National 
Personnel Records Center (NPRC) furnish the veteran's 
complete medical and dental service medical records, to 
include active duty inpatient clinical records for foot 
surgery in April 1975 at Darnell Hospital.  However, a 
response was received in February 2002 indicating no 
additional medical records were on file, and that a search 
for records at Darnell Hospital for 1975 was conducted, but 
that no records were located.  In addition, the RO received a 
letter from Lackland AFB, dated in February 2007, stating 
that no medical records were on file for the veteran for 1975 
through 1978.  

Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
veteran with regard to obtaining her service medical records 
through its actions.  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  

The record also indicates that the veteran was receiving 
Social Security benefits; however, she is no longer in 
receipt of these benefits as she is instead receiving Workers 
Compensation Benefits.  Although the veteran's claims file 
does not contain her Social Security or Workers Compensation 
Benefits records, the duty to obtain records only applies to 
records that are "relevant" to the claim.  38 U.S.C.A. § 
5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  In this case, the 
Board concedes that the veteran has been treated for the 
disabilities at issue in this appeal.  Accordingly, what is 
"of consequence" in this case is whether the veteran's 
current conditions are related to an injury or event in 
service, and there is no indication in the record that Social 
Security or Workers Compensation records would include any 
such information.  Therefore, remanding the case to obtain 
such records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Moreover, the Board also notes that during the pendency of 
this appeal, the veteran has been represented by an 
accredited veterans service organization, that is well aware 
of the requirements of the VCAA and the elements needed to 
substantiate the veteran's claims, and such representative 
has submitted argument during the course of this appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting 
that representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by 
VCAA error).  The veteran's attorney is aware of the 
potential relevance of additional records, and at no time did 
he notify VA that the veteran had previously been in receipt 
of SSA or Workers Compensation benefits, nor that such 
records may be relevant to the veteran's claims.  

The veteran and her representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  In fact, a September 2008 
Memorandum from the veteran's representative states that the 
veteran indicated that she had no other information or 
evidence to give VA to substantiate her claims.  Thus, the 
Board finds that there is no indication that there is 
additional available evidence to substantiate the veteran's 
claims that has not been obtained and associated with the 
claims folder.

Finally, the Board acknowledges that the veteran has not had 
a VA examination specifically for her claims.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's available service medical 
records are absent for evidence of a bilateral foot disorder 
or schizophrenia, and her post-service medical records are 
absent for evidence of a bilateral foot disorder or 
schizophrenia which manifested to a compensable degree or 
more within one year from the date of her separation from 
service in September 1983.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  In addition, there is no indication of a 
causal connection between the veteran's current conditions 
and her active service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (noting that the Board has no obligation to 
obtain a medical opinion when there is no competent evidence 
that the appellant's disability or symptoms are associated 
with his service).  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
Service connection for certain diseases, such as 
schizophrenia, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

I.  Bilateral foot disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a bilateral 
foot disorder.  The veteran's available service medical 
records are negative for any complaints, treatment, or 
diagnosis of a bilateral foot disorder.  Moreover, the post-
service medical evidence of record does not show that the 
veteran sought treatment for a bilateral foot disorder 
immediately following her period of service or for many years 
thereafter.  

In this regard, the Board notes that the veteran was afforded 
a general VA examination in November 1998 for pension 
purposes.  At that examination, no disabilities of the feet 
were noted and no history of any foot problems, to include 
surgery during service, were found.  In fact, the evidence of 
record indicates that the veteran's first complaints of a 
bilateral foot disorder were not until March 2000.  
Therefore, the Board finds that a bilateral foot disorder did 
not manifest in service or within close proximity thereto.

With regard to the years-long evidentiary gap, in this case 
approximately 17 years, between active service and the 
earliest manifestations of a bilateral foot disorder, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first symptoms of a bilateral foot disorder is itself 
evidence which tends to show that this condition did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Furthermore, in addition to the lack of evidence showing that 
a bilateral foot disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link the veteran's bilateral foot disorder to her 
military service.  As noted above, the available medical 
evidence does not show that there was an event, disease, or 
injury in service to which a current bilateral foot disorder 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current disorder to a disease or injury in service.

Although the veteran may sincerely believe that her bilateral 
foot disorder was caused by her active service, the veteran, 
as a lay person, is not competent to testify as to matters of 
causation or diagnosis.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, she is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral foot disorder.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule does not apply.  Accordingly, 
service connection for a bilateral foot disorder is denied.

II.  Schizophrenia

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a 
psychiatric disorder, claimed as schizophrenia.  The 
veteran's available service medical records are negative for 
any complaints, treatment, or diagnosis of schizophrenia or 
any psychiatric disorder.  Moreover, the post-service 
evidence of record does not show that the veteran sought 
treatment for schizophrenia or a psychiatric disorder 
immediately following her period of service or for many years 
thereafter.  

In this regard, the Board notes that the November 1998 VA 
examiner diagnosed the veteran with major depressive 
disorder, rule out schizophrenia, paranoid type.  Similarly, 
a December 2005 psychological evaluation diagnosed the 
veteran with a paranoid personality disorder with schizoid 
life adaption and also ruled out paranoid schizophrenia, 
residual type.  Thus, although some of the veteran's post-
service medical records note a history of schizophrenia, it 
does not appear from the evidence of record that the veteran 
has ever been given a formal diagnosis of schizophrenia.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of schizophrenia in this case, the Board 
finds that the veteran is not entitled to service connection 
for this condition.  Moreover, the evidence of record does 
not reflect that the veteran was diagnosed with schizophrenia 
at any point during the appeal period.  See McClain v. 
Nicholson, 21 Vet. App. 307 (2007) (holding that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim).  

Nonetheless, with regard to the veteran's current psychiatric 
disorder, the medical evidence of record does not link any 
current psychiatric disorder to her military service.  As 
noted above, the available medical evidence does not show 
that there was an event, disease, or injury in service to 
which a current psychiatric disorder could be related.  See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current disorder to a disease or injury in service.  

In this regard, the November 1998 VA pension examination 
noted that the veteran reported seeing a psychiatrist at Fort 
Hood, Texas and was told that she was schizophrenic.  She 
also reported that she had been hearing voices since she was 
10 years old.  As was noted above, the examiner diagnosed the 
veteran with major depressive disorder with psychotic 
features, rule out schizophrenia, paranoid type.  Despite the 
veteran's reported history of psychiatric treatment during 
service, the examiner did not conclude that the veteran's 
psychiatric disorder, diagnosed as major depressive disorder, 
was in any way caused or aggravated by her active service.

The Board does observe the veteran's contentions that she was 
discharged from service because of her schizophrenia.  
However, the veteran's DD 214 notes that she was discharged 
due to expiration of her term of service and not for any 
medical reasons.  

Although the veteran may sincerely believe that a psychiatric 
disorder was caused by her active service, the veteran, as a 
lay person, is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder, claimed as 
schizophrenia.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule 
does not apply.  Accordingly, service connection for a 
psychiatric disorder, claimed as schizophrenia, is denied.
ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


